REASONS FOR ALLOWANCE
1.	Claims 1 – 3 and 5 – 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1 and 20 are amended to incorporate the allowable subject matter of claim 4.
	Applicants’ arguments/remarks filed July 19, 2021 with respect to claim 14 have been considered and they are persuasive.  
	Claim 14 is amended to incorporate features similar to claim 4.
	Applicants amend claim 13 to overcome the claim objections.
	The specification with amendments to the title filed July 19, 2021 is entered.
	According to a prior art search on the claimed invention, Castagnoli (US Pub. No. 2006/0215583) discloses slot based transmission synchronization mechanism in wireless mesh networks where slot scheduling information propagates throughout the mesh, while individual nodes in the mesh compute their respective time slot schedules based on this information and the current state of the network.  In one such implementation, a parent routing node computes its slot schedule and transmits certain parameters to its child nodes (as opposed to the schedule itself).  The child node(s) then iterates the same scheduling function based on the parameters passed to it to determine the slots with which it should communicate to its parent node and its child nodes (abstract).  However, Castagnoli does not disclose the claimed features as recited in claims 1, 14 and 20 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 3 and 5 - 20.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473